DECISION
The application of the above-named defendant for a review of the sentence of life, life and ten (10) years for Murder two counts and one count First Degree Assault imposed on July 26th, 1974, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank John Radonich, Attorney at Law, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green.